80313: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-23754: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80313


Short Caption:CANNIZZARO VS. DIST. CT. (SETTELMEYER)Court:Supreme Court


Related Case(s):81924, 83597


Lower Court Case(s):Carson City - First Judicial District - 19OC001271BClassification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:02/11/2020 at 11:00 AMOral Argument Location:Las Vegas


Submission Date:02/11/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerBrenda J. ErdoesBrenda J. Erdoes
							(Legislative Counsel Bureau Legal Division)
						Kevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


PetitionerClaire J. CliftBrenda J. Erdoes
							(Legislative Counsel Bureau Legal Division)
						Kevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


PetitionerKevin C. PowersBrenda J. Erdoes
							(Legislative Counsel Bureau Legal Division)
						Kevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


PetitionerLegislative Counsel Bureau, Legal DivisionBrenda J. Erdoes
							(Legislative Counsel Bureau Legal Division)
						Kevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


PetitionerNicole J. CannizzaroBrenda J. Erdoes
							(Legislative Counsel Bureau Legal Division)
						Kevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


Real Party in InterestBen KieckheferKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Real Party in InterestHeidi Seevers GansertKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Real Party in InterestIra D. HansenKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Real Party in InterestJames A. SettelmeyerKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Real Party in InterestJoseph P. HardyKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Real Party in InterestKeith F. PickardKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Real Party in InterestPete GoicoecheaKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Real Party in InterestScott T. HammondKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


RespondentJames Todd Russell


RespondentThe First Judicial District Court of the State of Nevada, in and for the County of Carson City





Docket Entries


DateTypeDescriptionPending?Document


01/03/2020Filing FeePetition Filing Fee Waived.  State/County/Municipality. (SC)


01/03/2020Petition/WritFiled Petition for Writ of Mandamus. (SC)20-00247




01/03/2020AppendixFiled Petitioners' Appendix Volume 1 Part A. (SC)20-00315




01/03/2020AppendixFiled Petitioners' Appendix Volume 1 Part E. (SC)20-00316




01/03/2020AppendixFiled Petitioners' Appendix Volume 2 Part D. (SC)20-00318




01/03/2020AppendixFiled Petitioners' Appendix Volume 3 Part C. (SC)20-00322




01/03/2020Notice/IncomingFiled Petitioners' Notice of Filing and Correction of Filing Dates Relating to Petition for Writ of Mandamus. (SC)20-00329




01/03/2020MotionFiled Petitioners' Emergency Motion under NRAP 8(a)(2) and NRAP 27(e) for Stay of All District Court Proceedings Pending Resolution of Petition for Writ of Mandamus. Action necessary by January 13, 2020. (SC)20-00333




01/03/2020MotionFiled Petitioners' Motion to Exceed Page Limit for Emergency Motion under NRAP 8(a)(2) and NRAP 27(e) for Stay of All District Court Proceedings Pending Resolution of Petition for Writ of Mandamus. (SC)20-00335




01/06/2020MotionFiled Real Parties in Interests Opposition to Petitioners' Emergency Motion for Stay. (SC)20-00709




01/06/2020MotionFiled Real Parties in Interest Senators' Motion to File Opposition in Excess of Page Limitation. (SC)20-00710




01/07/2020Order/ProceduralFiled Order Granting Motions for Leave to File Emergency Motion and Opposition with Excess Pages.  Petitioners' January 3, 2020, motion for leave to file an emergency motion for stay in excess of the NRAP 27 page limit is granted.  The emergency stay motion was filed on January 3, 2020.  Additionally, real parties in interest's January 6, 2020, motion for leave to file an opposition to the stay motion in excess of the page limit is also granted.  The opposition was filed on January 6, 2020.  (SC)20-00868




01/08/2020MotionFiled Petitioners' Reply in Support of Emergency Motion Under NRAP 8(a)(2) and NRAP 27(e) for Stay of All District Court Proceedings Pending Resolution of Petition for Writ of Mandamus. (SC)20-01029




01/08/2020MotionFiled Petitioners' Motion to Exceed Page Limit for Reply in Support of Emergency Motion Under NRAP 8(a)(2) and NRAP 27(e) For Stay of All District Court Proceedings Pending Resolution of Petition for Writ of Mandamus. (SC)20-01030




01/10/2020Order/ProceduralFiled Order Directing Answer, Granting Stay, and Scheduling Oral Argument. Petitioners have moved for a stay of the district court proceedings pending our resolution of this matter. Having reviewed the petition and supporting documentation, it appears that an answer may assist this court in resolving this matter. Real Parties in Interests' Answer due: 14 days. Petitioners shall then have 7 days from service of the answer to file and serve any reply. We grant the motion and stay the district court proceedings underlying this matter pending further order of this court. Finally, we conclude that oral argument may assist this court in the resolution of this writ petition.  Accordingly, oral argument in this matter is scheduled for Tuesday, February 11, 2020, at 11:00 a.m., before the en banc court in Las Vegas. (SC).20-01292




01/24/2020BriefFiled Real Parties in Interest Answer to Petition for Writ of Mandamus. (SC).20-03553




01/27/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-03647




01/31/2020BriefFiled Petitioners' Reply Brief in Support of Petition for Writ of Mandamus. (SC)20-04508




02/06/2020MotionFiled Petitioners' Motion to Supplement Record Regarding Jurisdictional Issues. (SC) (DETACHED SUPPLEMENT RECORD REGARDING JURISDICTIONAL ISSUES. FILED SEPARATELY PER OPINION FILED 6/26/20)20-05277




02/11/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 80313. (SC).


06/26/2020Opinion/DispositionalFiled Authored Opinion. "Petition granted." Fn2[Petitioners' February 6, 2020, motion to supplement the record regarding jurisdictional issues is granted.  The clerk of this court shall detach the supplement from the motion and file it separately.] Fn6[In light of this opinion, we vacate the stay imposed by our January 10, 2020, order.]  Before the Court En Banc. Author: Cadish, J. Majority: Cadish/Gibbons/Hardesty/Parraguirre/Stiglich. Silver, J., with whom Pickering, C.J., agrees, dissenting. 136 Nev. Adv. Opn. No. 34. EN BANC. (SC)20-23754




06/26/2020MotionFiled Supplemental Exhibit 1 to motion to supplement record regarding jurisdictional issues.20-23773




06/26/2020WritIssued Writ with letter. Original and one copy of writ and one copy of the opinion mailed to Attorney Kevin C. Powers for service upon Judge James Todd Russell. (SC)20-23804




07/08/2020WritFiled Returned Writ. Original Writ returned. Served on Judge James Todd Russell on July 7, 2020. (SC)20-25253




07/21/2020RemittiturIssued Notice in Lieu of Remittitur. (SC)20-26585




07/21/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View